Citation Nr: 0932833	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-06 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation by reason of the 
need for regular aid and attendance of another person, and/or 
of being housebound due to disabilities.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran had beleaguered service from December 1941 to May 
1942, prisoner of war status from May 1942 to October 1942, 
and regular Philippine Army service from April 1945 to 
January 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision by the Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA) in Manila, Philippines, which denied entitlement 
to special monthly compensation by reason of the need for 
regular aid and attendance of another person, and/or of being 
housebound due to disabilities. 

The Board notes that in Mach 2009, additional medial evidence 
was associated with the claims folder in conjunction with the 
appeal.  The Veteran waived consideration by the agency of 
original jurisdiction pursuant to 38 C.F.R. § 20.1304 in a 
February 2009 statement.  Therefore, the Board finds that the 
solicitation of a waiver and/or remand for the RO's initial 
consideration of this evidence is not required.  38 C.F.R. § 
20.1304(c).  Further, as discussed below, the benefits sought 
on appeal have been granted.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It is reasonably shown that due to his service-connected 
disabilities, the Veteran in unable to care for most of his 
daily personal needs such as dressing, undressing, bathing, 
grooming, toileting, and chores, and the service-connected 
disabilities result in an inability to protect himself from 
the hazards and dangers of his daily environment, thus 
requiring regular personal care assistance from another 
person.

2.  The veteran is not permanently housebound by reason of 
his service-connected disabilities and does not have a single 
disability rated as 100 percent disabling.  




CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to special 
monthly compensation based on the need for aid and attendance 
are met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.350, 3.352 (2008). 

2.  The criteria for special monthly compensation based on 
being housebound due to a service-connected disability have 
not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.350, 3.352 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Special monthly compensation based on the need for aid and 
attendance

Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).

Determinations as to the need for regular aid and attendance 
are factual and must be based upon the actual requirements 
for personal assistance from others.  In making such 
determinations, consideration is given to such conditions as: 
The inability of the claimant to dress or undress himself, or 
to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without assistance.  The inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, either physical 
or mental, which requires care or assistance on a regular 
basis to protect a claimant from hazards or dangers incident 
to one's daily environment.  It is not required that all of 
the disabling conditions enumerated be present before a 
favorable rating is made.  The particular personal functions 
that the claimant is unable to perform should be considered 
in connection with his condition as a whole.  It is only 
necessary that the claimant be so helpless as to be in need 
of regular aid and attendance, not that there is a constant 
need.  "Bedridden" constitutes a condition which, through its 
essential character, actually requires that an individual 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed, or that a physician has prescribed bed rest for 
a lesser or greater portion of the day will not suffice.  38 
C.F.R. § 3.352(a).  

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court of 
Appeals for Veterans Claims (Court) held that eligibility for 
special monthly compensation by reason of regular need for 
aid and attendance requires that at least one of the factors 
set forth in VA regulation is met.  In addition, 
determinations that the claimant is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
See Turco, 9 Vet. App. 222, 224.  The evidence must show that 
the claimant is so helpless as to need regular and 
attendance; constant need for aid and attendance is not 
required.  38 C.F.R. § 3.352(a). 

Special monthly compensation based on being housebound

The regulations also provide additional compensation on the 
basis of being housebound where the veteran (1) has, in 
addition to a single, permanent service-connected disability 
rated 100 percent disabling, additional service-connected 
disability or disabilities independently evaluated as 60 
percent or more disabling which are separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  A veteran will be considered 
housebound where the evidence shows that, as a direct result 
of his service-connected disability or disabilities, he is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350.  

Analysis

A review of the record shows that service connection is 
currently in effect for hypertensive arteriosclerotic heart 
disease rated as 60 percent disabling; malnutrition rated as 
10 percent disabling; hypertension rated as 10 percent 
disabling; peripheral neuropathy of the left and right upper 
extremities rated as 10 percent disabling (for each 
extremity); and peripheral neuropathy of the right and left 
lower extremities rated as 10 percent disabling (for each 
extremity). 

Regarding the service-connected hypertensive arteriosclerotic 
heart disease, the record shows that the Veteran was afforded 
a VA heart examination in August 2007.  It was noted that the 
Veteran experienced occasional chest discomfort and shortness 
of breath and he had an intermittent cough.  He had daily 
fatigue and dizziness.  He had weekly angina.  The Veteran 
had dyspnea on moderate exertion.  It was noted that the 
Veteran preferred to stay home.  He reported that he could 
walk for only 10 meters after which he experienced shortness 
of breath and easy fatigue.  He did not perform household 
chores.  Examination revealed that the level of activity was 
more than 3 MET's up to 5 MET's, which resulted in dyspnea, 
angina, dizziness, or syncope.  Ejection fraction was 59 
percent.  The examiner opined that the hypertensive 
arteriosclerotic heart disease caused chest pain and caused 
significant effects on occupational activity.  The examiner 
stated that the hypertensive arteriosclerotic heart disease 
caused problems with lifting and carrying, lack of stamina, 
weakness, and fatigue.  The hypertensive arteriosclerotic 
heart disease caused severe effects on sports and exercising; 
moderate effects on chores, shopping, recreation, and 
traveling; mild effects on bathing and toileting; and no 
effects on grooming, dressing, or feeding.     

Regarding the service-connected hypertension, the Veteran was 
afforded a VA examination in August 2007.  The examiner 
opined that hypertension caused fatigue, weakness, memory 
impairment, angina, and dyspnea.  The examiner noted that the 
Veteran was in a wheel chair.  The examiner indicated that 
the hypertension caused decreased mobility, problems with 
lifting and carrying, lack of stamina, weakness, and fatigue.  
Regarding the effect of the hypertension on the activities of 
daily living, the examiner stated that the hypertension 
caused moderate effects on chores, shopping, exercise, 
sports, recreation, and traveling; mild effects on feeding, 
bathing, and toileting; and no effects on dressing or 
grooming.  

Regarding the service-connected malnutrition, the Veteran was 
afforded an examination in August 2007.  The examination 
report indicates that the malnutrition caused fatigue, 
malaise, and arthralgia.  There was an indication of heart 
disease including ischemic heart disease or congestive heart 
failure.  The diagnosis was mild malnutrition and mild 
anemia.  It was noted that these disorders caused body 
weakness, and caused lack of stamina, weakness, and fatigue.  
The malnutrition caused the following effects on the 
activities of daily living: the malnutrition prevented sports 
and recreation; had moderate effects on chores, shopping, and 
exercise; mild effect on traveling; and no effect on feeding, 
bathing, dressing, toileting, and grooming.  The examiner 
opined that the malnutrition had moderate effect on the usual 
daily activities.  

The Veteran underwent VA examination in August 2007 for the 
service-connected peripheral neuropathy of the upper and 
lower extremities.  The examiner indicated that the 
peripheral neuropathy caused generalized weakness and that 
the Veteran had difficulty ambulating alone and he needed 
constant assistance.  The Veteran had weakness and numbness 
in all extremities.  The Veteran's gait was described as 
slow, guarded steps.  The report indicates that the Veteran 
underwent electromyography in 2005 and the results showed 
multiple peripheral neuropathy.  The report indicates that 
the Veteran had nerve dysfunction with neuritis and 
neuralgia.  The examiner opined that the service-connected 
peripheral neuropathy of the upper and lower extremities 
caused the following effects on the usual daily activities: 
it prevented chores, exercise, and sports; caused severe 
effects on shopping; moderate effects on traveling and 
bathing; and mild effects on recreation, feeding, dressing, 
toileting, and grooming.  

The Veteran was provided a VA aid and attendance examination 
in August 2007.  The report indicates that the Veteran was 
not permanently bedridden and was not currently hospitalized.  
The Veteran led a sedentary lifestyle and rested most of the 
time and watched television.  The report indicates that the 
Veteran had dizziness weekly but less than daily; mild and 
occasional memory loss; and imbalance constantly or nearly 
that affected the Veteran's ability to ambulate.  The 
examiner noted that the Veteran's dizziness or tendency to 
lose balance when he ambulated by himself affected the 
Veteran's ability to protect himself from the daily 
environment.  The examiner indicated that the Veteran was 
unable to perform self-feeding, dressing, undressing, 
bathing, grooming, and toileting.  The report indicates that 
the Veteran had muscle weakness and slow propulsion in the 
lower extremities and he was unable to bear full weight 
without support.  He did not have normal weight bearing; his 
knees began to wobble with weight bearing.  He did not have 
normal propulsion; he has slow propulsion.  He did not have 
normal balance and he had a tendency to sway.  The diagnoses 
included hypertensive arteriosclerotic heart disease.  The 
examiner stated that the Veteran had reduced aerobic capacity 
due to his age, heart condition, and chronic lung condition 
in that he tired easily in performance of his activities of 
daily living.  The examiner also indicated that he had 
impaired hearing and multiple joint pains that made it 
difficult for the Veteran to move about without the 
assistance of others.  

The Board finds that the evidence described above establishes 
that the Veteran is unable to feed himself, dress, undress, 
groom, toilet, shop, or do chores due to the combination of 
his service-connected disabilities.  The evidence further 
shows that the Veteran is unable to protect himself from the 
hazards of daily life without assistance.  The August 2007 
aid and attendance examination indicates that the Veteran's 
dizziness when ambulating affected his ability to protect 
himself in his daily environment.  The medical evidence 
described above, specifically the August 2007 VA heart 
examination, shows that the service-connected hypertensive 
arteriosclerotic heart disease caused dizziness.  There is 
also medical evidence that the service-connected 
disabilities, particularly the peripheral neuropathy of the 
lower extremities, affected the Veteran's ability to 
ambulate. The medical evidence shows that the peripheral 
neuropathy caused generalized weakness and the Veteran had 
difficulty ambulating alone and he needed constant 
assistance.  

The medical evidence further establishes that the Veteran's 
service-connected heart disorder reduced the Veteran's 
aerobic capacity which caused the Veteran to tire easily when 
performing activities of daily living.  The VA Aid and 
Attendance examination report indicates that the Veteran was 
unable to feed himself, dress, undress, bath, groom, or 
toilet without assistance.  The August 2007 VA peripheral 
neuropathy examination indicates that the peripheral 
neuropathy of the extremities prevented the Veteran from 
performing chores.  The Board finds that this medical 
evidence is sufficient to establish that the Veteran is so 
helpless as to need regular and attendance due to the 
service-connected disabilities.  The performance of the 
necessary aid and attendance service by a relative or other 
member of the household will not prevent the granting of the 
additional allowance.  38 C.F.R. § 3.352(c) (2008).

The Board notes that the August 2007 VA aid and attendance 
examination report attributes the Veteran's inability to move 
or ambulate without assistance to nonservice-connected 
impaired hearing and multiple joint pains.  It also 
attributes the Veteran's reduced aerobic capacity (which 
affected the performance of activities of daily living) to 
the non-service connected lung disorder and the Veteran's age 
in addition to the service-connected heart disorder.  
However, the benefit of the doubt is resolved in the 
Veteran's favor.  The evidence is at least in relative 
equipoise and the Board finds that the evidence of record 
reasonably establishes that the Veteran requires aid and 
attendance of another person because of his service-connected 
disabilities.  Entitlement to special monthly compensation 
based upon aid and attendance is warranted.  

The regulations also provide additional compensation on the 
basis of being housebound where the veteran (1) has, in 
addition to a single, permanent service-connected disability 
rated 100 percent disabling, additional service-connected 
disability or disabilities independently evaluated as 60 
percent or more disabling which are separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  A veteran will be considered 
housebound where the evidence shows that, as a direct result 
of his service-connected disability or disabilities, he is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350.

Regarding the criteria necessary for housebound status, the 
Veteran does not have a single, permanent service-connected 
disability rated 100 percent disabling; therefore, he does 
not meet the legal criteria for payment of compensation at 
the housebound rate under that criterion.  See 38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350.

Furthermore, as detailed above, the competent medical 
evidence does not show that the Veteran's service-connected 
disabilities resulted in the Veteran being housebound.  The 
evidence of record shows that the Veteran is able to 
ambulate, although with assistance, and is able to leave his 
home if accompanied.  The August 2007 VA aid and attendance 
examination report indicates that the Veteran was neither 
bedridden nor blind, and that he could walk with assistance. 
Thus, he was not entirely housebound, even though he stayed 
home.  

Therefore, the Veteran does not qualify for special monthly 
compensation by reason of being housebound due to service-
connected disability.  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the fair preponderance 
of the evidence is against the claim, in which case, the 
claim is denied.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  The Board finds that 
there is a fair preponderance of the evidence against the 
claim for entitlement to special monthly compensation based 
upon being housebound, and this claim is denied.  Therefore, 
reasonable doubt is not for application.

The Board notes that special monthly compensation based on 
the need for aid and attendance is a greater monetary benefit 
than special monthly compensation at the housebound rate.  
Compare 38 U.S.C.A. § 1114(l) with 38 U.S.C.A. § 1114(s).



ORDER

Entitlement to special monthly compensation based on the need 
for aid and attendance is granted, subject to the regulations 
governing payment of monetary awards.  

Special monthly compensation based on being housebound due to 
service-connected disability is denied. 




____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


